DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Acknowledgement is make of the amendments to the claims 7/31/2020. Claims 1-20 stand cancelled Claims 21-36 were newly presented and are under consideration in the instant Office action.
 Specification
The substitute specification filed 7/31/2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the substitute specification contains new matter. For example the originally filed specification contained no mention of deodorants, cleansers, neurotropic, supplemental, pesticidal, oil and/or water soluble materials as broadly recited (only water soluble vitamins are supported in the originally filed application), odor and disease causing pests, shaking, and spinning (only stirring has support in the original disclosure), hypoallergenic, least toxic emulsifiers, plants and mammals. This is just a brief illustration of the subject matter that is not supported in the original disclosure. Note that once an application is given a filing date, here 3/6/2019, no new subject matter can be added.
Thus the specification of 3/6/2019 is under consideration. The 3/6/2019 specification is objected to for improper line spacing and a lack of page numbers. The spacing of the lines of the specification is such as to make reading difficult. New .

Drawings
The drawings of 3/6/2019 are under consideration, as the drawings of 7/31/2020 submitted with the Substitute Specification have not been entered. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

	The drawings of 3/6/2019 are objected to for the following reasons:
(1) The drawings do not contain the required margins (see 37 CFR 1.84(g) which requires a top margin of at least 2.5 cm. (1 inch), a left side margin of at least 2.5 cm. (1 inch), a right side margin of at least 1.5 cm. (5/8 inch), and a bottom margin of at least 
(2) 	Black and white photographs are typically not permitted—see 37 CFR 1.84(b). Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. Here the black and white quality is not of sufficient quality to show the details. A drawing would better depict the features described in the specification better.
	Applicant is encouraged to consult 37 CFR 1.84 before submitting Replacement Drawings.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is directed to a method for preparing solvent-free fragrances, deodorants, and cleansers. But the claim does not contain any active method steps. It is therefore unclear if the claim is directed to a composition of matter (which the lack of method steps implies) or a method of preparing (as the preamble of the claim implies).
Claims 32 and 33 are similarly rejected as both are directed to a method according to the first phrase of the claim, but neither contains any method steps.
Claim 21 also calls for a solvent-free aspect. It is unclear which substances are included in the group “solvent” and thus it is unclear what constitutes “solvent-free”. Water is a well-known solvent, but yet the specification throughout and claim 25 as one example, call for water and an oil and water phase. It is thought that perhaps applicant intended to claim an organic solvent-free element and/or a VOC-free element. For the purposes of examination, the examiner will assume water is permitted.
Claims 22-31 and 34-36 which depend from 21, or 33 are rejected for these same reasons as none of these dependent claims cures the above ambiguity.

Claim 25 is further unclear for the following 2 reasons. The first—the claim recites “said deodorants is further comprised of”. It is unclear why the term “further” is being used as no previous claim mentions what the deodorant is. Second, it is unclear if the deodorant need to be capable of having anti-microbial, anti-fungal, anti-viral and anti-parasitic activity or if the claim is meant for these properties to be in the alternative. The list is an improper Markush listing. A Markush listing is by definition a closed group of alternatives. The use of the open transitional phrase “comprising” renders the claims indefinite as it is unclear what other alternatives are intended to be encompassed by the claim. MPEP 2173.05(h) recites:
A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected 
It is suggested that applicant amend these Markush listings to either “wherein the X is A, B or C” or “wherein the X is selected from the group consisting of”. Or something to this effect as required by MPEP 2173.05(h). 
Claims 26, 28, 30, 34 and 36 are analogously rejected for having an improper and indefinite Markush listing of options.
Regarding claim 31, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Examiner wishes to direct applicant's attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents-application-process/inventor-info-chat#step3 (see the February 15, 2018, program titled “Claim Drafting”).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
As noted above, the substitute specification of 7/31/2020 is not entered as it contains new matter—which is subject matter that has no support in the specification as originally filed. As such, the original specification of 3/6/2019, which includes the originally claimed subject matter as well, is under consideration. The claims of 7/31/2020 all contain new matter as they are reliant on the specification of 7/31/2020 which contains a large amount of new subject matter which is not permitted. 
Specifically the new matter recited in the 7/31/2020 claims includes, but is not necessarily limited to, deodorants, cleansers, keratinized and non-keratinized epithelial tissues (the original specification supports “skin”), supplemental, neurotropic, pesticidal, oil and/or water-soluble materials as broadly recited in the claims (the original specification supports water soluble vitamins), odor and disease causing pests, shaking and spinning (the original specification supports stirring), the concept of identifying low-toxicity alternatives for solvents as broadly recited in claim 33 (the original specification supports the use of polysorbate, PEG-20, 60 and 80 as a solvent alternatives), less-iritating and/or hypoallergenic alternatives (the original specification supports the use of polysorbate and PEG-20, 60 and 80), the concept of determining the lowest amounts of the least toxic emulsifiers of claim 35 (the original specification supports the use of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al. (US 2016/0296430).
Das et al. teach multi-layered skin care compositions and methods of making the like, which read on the instant claims under either interpretation as a method (as the preamble suggests) or a composition (as the lack of active method steps suggests)—see above 112(b) rejections. More specifically Das et al. teach the composition has an oil layer comprising at least 5% of the composition of natural oil and an aqueous layer and at least about 0.01% by weight of a natural polymer including a polysaccharide, sodium hyaluronate or a combination thereof. See Figs. 1A-1C which illustrate the multi-layered aspect of the invention. Note again the above 112(b) rejections in that it is unclear whether or not the common solvent water is permitted or not. As the specification and dependent claims require a water layer, it is being interpreted that water is NOT being excluded by the phrase “solvent-free”. See the Examples beginning on p. 5 for examples of the compositions—in particular examples 5-8 only contain various natural oils, water and sodium hyaluronate. The multi-layer compositions are well-known in the prior art, and in 
As the compositions disclosed in Das et al. contain only the ingredients explicitly recited in the most specific dependent claims and contain no solvent other than water, they would necessarily have the properties and desired effects of being non-toxic, hypoallergenic, have elimination of damages to the active substances caused by traditional organic solvents. A composition and its properties are inseparable. Regarding claim 33 directed to a method of identifying low-toxicity alternatives for solvents—Das et al. do not use any solvents other than water in examples 5-8, for example.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-35 of copending Application No. 16/389935; over claims 1-30 of copending Application No. 16/724296; and over claims 1-30 of copending Application No. 17/177205. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the copending claims anticipates at least claim 21 of the instant claim set. The substantial rejections under 112(b) are noted here and it is being assumed that water is a permissible solvent for inclusion in the claims. It is also unclear if the claims are methods or compositions. Specifically the claims of ‘935 are directed to very similar claims as the instant claims but call for solvent-free topical therapeutics. Therapeutics fall within the scope of “fragrances, deodorants and cleansers”. The claims of ‘296 are directed to methods for manufacturing fragrance products with oil and water which anticipate the instant claims. Subsequent dependent claims (for example claim 4) call for no organic solvents. The claims of ‘205 are directed to compositions and methods which anticipate the instant claims. The ‘205 claims are far more specific than the instant claims in that ingredients and amounts are recited. The composition has more than one phase. This is a provisional nonstatutory 

Conclusion
Claims 21-36 are rejected.  No claim is allowed. 
Please note that a proper reply requires a specific format for any amendments.  An example of making a proper amendment can be found at http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf.  Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kortney Klinkel, whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday-Friday 10 am to 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699